Citation Nr: 0519017	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet, claimed as arthritis.

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor




INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 12, 2002, a videoconference hearing was held 
before a decision review officer from the RO.  A transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT


1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran has current disabilities of bilateral 
metatarsalgia, bilateral hallux valgus, and dysthymic 
disorder.

4.  The veteran's disabilities of the feet were not incurred 
in or aggravated by active military service.

5.  The veteran's dysthymic disorder was not incurred in or 
aggravated by active military service.

6.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a disability of 
the feet.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection is not warranted for dysthymic 
disorder.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2004).

3.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on the veteran's claims of entitlement to 
service connection.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist requirements 
have been fully satisfied, and the veteran is not prejudiced 
by appellate review.

In the present case, a substantially complete application for 
the veteran's claims of service connection received on April 
3, 2000.  Thereafter, in a rating decision dated in June 
2001, the veteran's claims were denied.  Only after that 
rating action was promulgated did the RO, on July 18, 2003, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claims of service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  While the notice 
provided to the veteran on July 18, 2003, was not given prior 
to the first AOJ adjudication of these claims, the notice was 
provided by VA at that time, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After that notice was provided, 
the veteran's case was readjudicated.  A Supplemental 
Statement of the Case (SSOC), re-adjudicating the veteran's 
claims of service connection, was provided to the veteran in 
April 2005.  This action essentially cured the error in the 
timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on July 18, 
2003, complied with these requirements.

Additionally, the Board notes that the July 18, 2003 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the letter requested a response within 
30 days, a recently enacted amendment to the VCAA clarified 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.  Additionally, a June 3, 2004 letter from VA 
to the veteran clarified the relevant law regarding the 
available time period for the veteran to submit any evidence.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disabilities) records exist that 
have not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in June 2001 
and June 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Further, the RO's efforts have substantially 
complied with the instructions contained in the October 2003 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records, the veteran's service 
personnel records, contentions by the veteran and his 
representative, records of VA treatment of the veteran dated 
from June 2001 to August 2004, VA examination reports dated 
in June 2001 and June 2004, and testimony by the veteran at a 
September 12, 2002 hearing.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show for 
each of his claims.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2004).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2004).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2004).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  It should be noted that 
certain presumptions, such as the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption 
of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.




1.  Disability of the feet

At a June 2004 VA feet examination, the veteran was diagnosed 
with bilateral foot metatarsalgia.  X-ray examination of the 
veteran's feet at that time also showed bilateral hallux 
valgus.  Therefore, the veteran satisfies the criterion of 
having a current disability of his feet.  The Board finds, 
nevertheless, that the preponderance of the evidence shows 
that the veteran's disabilities of the feet are not the 
result of any event in active service.

The evidence in support of the veteran's claim includes 
statements and testimony by the veteran and the report of a 
June 2001 VA general medical examination.  In his April 2000 
claim, the veteran stated that he had been hospitalized with 
bad feet on his last day of boot camp.  At the September 2002 
hearing, the veteran testified that he experienced problems 
with his feet in boot camp.  He had been hospitalized after 
his graduation from boot camp.  His feet had bothered him 
since service but had been exacerbated more substantially 
later in life as he had become heavier.  At the June 2001 VA 
examination, the veteran complained of bilateral foot pain.  
He reported that when he came out of boot camp he had been 
hospitalized for severe pain in his feet.  He had not had a 
clear diagnosis of a foot condition.  He had continued to 
have significant pain in his feet.  The examiner diagnosed 
bilateral foot pain; however, no abnormalities were seen on 
the examination, including no evidence of flatfoot or valgus 
deformity.  The examiner stated, "[The] pain in the 
bilateral feet started while [the veteran] was in service, 
and is clearly related to his time in the service."

The veteran's service medical records show that at the 
veteran's March 1970 enlistment examination, the veteran's 
feet were evaluated as normal.  On July 30, 1970, the veteran 
was treated for blisters on his feet.  By August 3, 1970, the 
blisters had not resolved.  On August 6, 1970, the veteran 
signed a statement certifying that there had been no adverse 
change in his physical condition as a result of his period of 
active duty.  The veteran was examined by a physician and 
found physically qualified for release from active duty for 
training.  From August 6, 1970, to August 11, 1970, the 
veteran was hospitalized because of an abscess on the dorsum 
of his left great toe.  He was discharged from the hospital 
because he was a reservist and he requested to go home.

Although some of the evidence supports the veteran's claim 
that his current disabilities of the feet are related to his 
active military service, the Board gives greater weight to 
the evidence against such a relationship.  At an annual 
physical examination in April 1971, it was noted that there 
had been no change in the veteran's physical condition.  The 
veteran was certified to be physically qualified for two 
years of active duty.  At the veteran's January 1973 release 
from active duty examination, the veteran's feet were 
evaluated as normal.  At a June 2004 VA feet examination, the 
veteran reported that he had had difficulty in service with 
tight boots.  He had developed an infection over the 
metatarsophalangeal joint of his left great toe that had 
required drainage.  At that time, the veteran reported having 
discomfort, which was activity related, across the balls of 
his feet.  The examiner opined that the veteran's bilateral 
foot metatarsalgia was related to his combination of morbid 
obesity and type 2 diabetes.  The examiner added that the 
veteran's metatarsalgia might be an early sign of peripheral 
neuropathy.

Although a VA examiner in June 2001 provided a strongly 
worded opinion attributing the veteran's current disability 
of the feet to his military service, the Board gives that 
opinion little probative weight.  The examiner did not review 
the veteran's claims folder and relied specifically on the 
history provided by the veteran-a history that the Board 
finds to be inaccurate based upon the evidence 
contemporaneous with the veteran's military service.  See 
Cahall v. Brown, 7 Vet. App. 232, 236 (1994) (noting that 
heavy reliance on a veteran's own recitation of medical 
history lessens the persuasive value of a physician's medical 
opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An 
opinion based upon an inaccurate factual premise has no 
probative value.").  While an examiner can render a current 
diagnosis based upon his examination of the veteran, an 
opinion regarding the etiology of the underlying condition, 
offered without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  This is particularly true where, as here, the 
service medical records subsequent to the veteran's treatment 
in 1970 are negative for any treatment for or diagnosis of a 
disability of the feet.  In other words, rather than showing 
that the veteran had continuous foot pain since 1970 as the 
veteran reported to the examiner, the evidence shows that the 
veteran's feet were normal at his release from active duty in 
January 1973, more than two years after his treatment for 
blisters and an abscess.  The Board is not bound to accept a 
medical opinion that is based on lay history where that 
history is unsupported by the medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).

Further, the examiner in June 2001 offered his opinion that 
the veteran had a current disability related to the veteran's 
military service even though the examiner found no 
abnormalities in the veteran's feet.  In other words, the 
examiner essentially failed to consider the etiology of the 
veteran's foot pain while simultaneously offering an opinion 
as to its origin.  Greater weight is given to the opinion by 
the VA examiner in June 2004 who attributed the veteran's 
bilateral disabilities of the feet to his obesity and 
diabetes.  Although the examiner considered the veteran's 
history of treatment in 1970, the examiner did not determine 
that that was the source of the veteran's disabilities.  The 
examiner evaluated the veteran's entire medical presentation 
in arriving at the etiology of the veteran's disabilities.  
Further, the examiner's conclusion is consistent with the 
veteran's testimony in 2002 that his problems with pain in 
his feet were not significant until he began to gain weight.

Although the veteran clearly believes that his bilateral 
disabilities of the feet are related to his military service, 
his statements are not competent evidence to establish any 
such relationship.  The veteran is competent to report his 
experiences, such as being marching in boots, and readily 
observable symptoms, such as pain in his feet or blisters on 
his feet.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
As a layperson, the veteran is not competent to provide a 
medical diagnosis or a medical nexus.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a 
lay person is not competent to provide a medical diagnosis).  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that these disabilities are related to his active military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because the greater weight of the competent evidence shows 
that the veteran's current bilateral disabilities of the feet 
are not related to the veteran's active military service, his 
claim for service connection must fail.  Accordingly, because 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
disabilities of the feet, the claim must be denied.


2.  Dysthymic disorder

VA examination and treatment records show that the veteran 
has been diagnosed with dysthymic disorder; therefore, the 
veteran satisfies the criterion of having a current 
psychiatric disability.  The Board finds, nevertheless, that 
the preponderance of the evidence shows that the veteran's 
psychiatric disability is not the result of any event in 
active service.

The veteran's service personnel records show that in a 
November 1973 statement, the veteran requested a hardship 
discharge, explaining that his obligation to the Naval 
Reserve Program caused him considerable mental anguish, 
severe depression, and sleepless nights.  He described his 
two years on active duty as "nothing but one big 
nightmare."  He had had great difficulty forcing himself to 
take orders.  He did not give anyone trouble while he was on 
active duty and had done as he was told.  He did not think 
that he would be able to control his actions if he were not 
discharged soon.  The strain from worrying about the Navy had 
begun to show up in his grades and in his attitudes towards 
friends and relatives.  In his April 2000 claim, the veteran 
stated that he had been discharged from the United States 
Naval Reserves predicated on continuing psychiatric problems 
that were attributed to the time he spent on active duty.  At 
the June 2004 VA examination, the examiner reviewed the 
veteran's claims folder.  The veteran reported that he had 
experienced depression on a daily basis since he was in the 
military.  The examiner noted that, although the veteran had 
not been diagnosed with depression in service, a March 1974 
report had recommended administrative discharge of the 
veteran due to "acute situational reaction with hysterical 
personality tendencies."  The examiner opined that, given 
that it was not unusual for persons with hysterical or 
histrionic traits to also experience some depression, it was 
as likely as not that the veteran's dysthymic disorder began 
while the veteran was in service.  While the Board's finds no 
fault with the medical aspect of the examiner's opinion, the 
Board gives little weight to the examiner's ultimate 
conclusion that the veteran's current psychiatric disorder is 
related to the veteran's military service because of the 
examiner's incorrect factual assumptions about the dates of 
the veteran's military service.

The veteran's service medical records show no psychiatric 
treatment prior to August 1973.  At the veteran's January 
1973 release from active duty examination, the veteran was 
evaluated as psychiatrically normal.  In August 1973 the 
veteran was examined because of psychiatric complaints, 
including severe depression, that he attributed to his 
military service and continuing reserve duty status.  On 
psychological consultation, however, no mental disorder was 
diagnosed.  The psychologist noted specifically that there 
was no evidence of neurosis, psychosis, or personality 
disorder at that time.  The veteran was re-evaluated in March 
1974 because he continued to complain of nervousness and 
stomach distress aggravated by the Naval Reserves.  The 
veteran's condition had deteriorated since August 1973.  The 
veteran had been diagnosed by his private physician with 
tension dyspepsia.  The examiner stated that this appeared to 
be a direct result of the stress the veteran felt as a result 
of being in the military.  The examiner diagnosed acute 
situational reaction with hysterical personality tendencies 
and recommended an administrative discharge of the veteran 
from service.  In June 1974 the veteran was discharged from 
the Reserves by reason of unsuitability.

The opinion of the VA examiner in June 2004 that the 
veteran's current dysthymic disorder was incurred in active 
service is premised upon the incorrect assumption that the 
veteran's treatment in March 1974 and his subsequent 
discharge were during a period of active military service.  
The veteran's service personnel records show no indication of 
ACDUTRA subsequent to March 31, 1973.  Dysthymic disorder is 
a disease, not an injury; therefore, it cannot be service 
connected based upon a period of INACDUTRA.  When 
consideration is given to the veteran's dates of military 
service and the types of service, the opinion of the VA 
examiner only shows that the veteran's current psychiatric 
disorder began in March 1974.  Thus, the opinion is 
consistent with the records contemporaneous with the 
veteran's active military service.  Examination of the 
veteran in January 1973 and August 1973 showed no evidence of 
a psychiatric disorder.  The earliest evidence that the 
veteran had a psychiatric disorder was in March 1974, 
approximately one year after any possible period of active 
military service.

Having established the correct factual context for the June 
2004 medical opinion, there is thus no competent medical 
evidence relating the veteran's current dysthymic disorder to 
his active military service.  Although the veteran clearly 
believes that his dysthymic disorder was incurred during 
active military service, his statements are not competent 
evidence to establish any such relationship.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his dysthymic disorder is related to his active military 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.

To the extent that the veteran has alleged that physicians 
have attributed his psychiatric disorder to his military 
service, although the original statements were purportedly 
made by doctors, the present statements are the veteran's 
assertions and, as such, are insufficient to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) ("[T]he connection between what a physician said and 
a layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").

Because the greater weight of the competent evidence shows 
that the veteran's current dysthymic disorder is not related 
to the veteran's active military service, his claim for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for dysthymic disorder, 
the claim must be denied.


3.  PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

In this case, the veteran has received several psychiatric 
evaluations from VA, but he does not have PTSD.  Rather, the 
preponderance of the evidence shows, indeed the evidence 
overwhelmingly shows, that the veteran has been diagnosed 
with dysthymic disorder, not PTSD.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citation omitted); see 38 U.S.C.A. § 1110 (West 
2002).  In this case, the veteran does not have PTSD.

At a June 2001 VA mental disorders examination, the veteran 
was diagnosed with dysthymic disorder, probable history of 
major depressive disorder, and personality disorder, not 
otherwise specified.  As a VA outpatient in March 2002, the 
veteran was diagnosed with depression.  As a VA outpatient in 
May 2004, the veteran was diagnosed with dysthymia.  At a 
June 2004 initial evaluation for PTSD examination, the 
veteran was diagnosed with dysthymic disorder.  The 
psychologist explained that the veteran did not meet the 
criteria for PTSD because he did not endorse sufficient 
symptoms to establish the diagnosis.  At an August 2004 VA 
psychiatric consultation, the veteran was diagnosed with 
dysthymia with PTSD traits.  Thus, the evidence shows that 
although the veteran has undergone multiple psychiatric 
evaluations, he has never been diagnosed with PTSD, and, in 
some instances, a diagnosis of PTSD has been specifically 
rejected.  Because the veteran does not have PTSD, the Board 
need not address the sufficiency of the veteran's stressors.

Although the veteran clearly believes that he has PTSD, his 
statements are not competent evidence to establish any such 
diagnosis.  Medical diagnosis involves questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that he has PTSD.  See Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.

Accordingly, because the veteran does not have a diagnosis of 
PTSD, the Board concludes that the preponderance of the 
evidence in this case is against the claim of service 
connection for PTSD, and the claim must be denied.


ORDER

Entitlement to service connection for a disability of the 
feet is denied.

Entitlement to service connection for dysthymic disorder is 
denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


